MULTIPLE ZONES INTERNATIONAL, INC.

 

 

AMENDED AND RESTATED

 

1993 STOCK INCENTIVE PLAN

 

 

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

PURPOSE AND EFFECTIVENESS......................................

3

1.1

Purpose..........................................................................................

3

1.2

Original Effective Date; Amended and Restatement.........................

3

ARTICLE II

DEFINITIONS.......................................................................

3

2.1

Certain Defined
Terms....................................................................

3

ARTICLE III

ADMINISTRATION..............................................................

8

3.1

Administrative
Committee...............................................................

8

3.2

Alternate Administrative
Committee................................................

8

3.3

Powers...........................................................................................

8

3.4

Interpretation..................................................................................

8

3.5

Limits on
Authority.........................................................................

9

ARTICLE IV

SHARES SUBJECT TO THE PLAN......................................

9

4.1

Number of
Shares..........................................................................

9

4.2

Adjustments...................................................................................

9

ARTICLE V

ELIGIBILITY..........................................................................

10

5.1

General..........................................................................................

10

5.2

Ineligibility......................................................................................

10

ARTICLE VI

STOCK OPTIONS.................................................................

10

6.1

Grant of
Options.............................................................................

10

6.2

Option
Price...................................................................................

10

6.3

Limitations on
Grants......................................................................

10

6.4

Term of
Options.............................................................................

11

6.5

Exercise of
Options........................................................................

11

6.6

Manner of
Exercise.........................................................................

11

6.7

Nontransferability...........................................................................

13

6.8

Right of
Repurchase........................................................................

13

6.9

Delegation to Executive Officer of Authority to Grant Options..........

14

ARTICLE VII

SARS......................................................................................

15

7.1

Grant of
SARs................................................................................

15

7.2

Tandem
SARs................................................................................

15

7.3

Free Standing
SARs.......................................................................

15

7.4

Consideration.................................................................................

16

7.5

Limitations......................................................................................

16

7.6

Exercise.........................................................................................

16

7.7

Nontransferability...........................................................................

16

ARTICLE VIII

RESTRICTED SHARES.........................................................

17

8.1

Grant..............................................................................................

17

8.2

Issuance of Restricted Shares at Beginning of the Restriction Period.

17

8.3

Restrictions.....................................................................................

17

8.4

Issuance of Stock at End of the Restriction Period...........................

18

8.5

Cash
Awards.................................................................................

18

8.6

Completion of Restriction
Period.....................................................

18

ARTICLE IX

STOCK
UNITS......................................................................

19

9.1

Grant..............................................................................................

19

9.2

Rules..............................................................................................

19

ARTICLE X

GENERAL PROVISIONS......................................................

20

10.1

Certain
Events................................................................................

20

10.2

Termination of
Employment.............................................................

22

10.3

Right of Company to Terminate Employment...................................

23

10.4

Nonalienation of
Benefits................................................................

23

10.5

Written
Agreement.........................................................................

24

10.6

Designation of
Beneficiaries.............................................................

24

10.7

Right of First
Refusal.......................................................................

24

10.8

Termination and
Amendment...........................................................

25

10.9

Government and Other
Regulations.................................................

25

10.10

Withholding....................................................................................

26

10.11

Separability....................................................................................

26

10.12

Non-Exclusivity of the
Plan.............................................................

26

10.13

Exclusion from Pension and Profit-Sharing Computation..................

26

10.14

Unfunded
Plan................................................................................

26

10.15

Governing
Law...............................................................................

27

10.16

Accounts........................................................................................

27

10.17

Legends.........................................................................................

27

10.18

Company’s
Rights..........................................................................

27

 

 

 

MULTIPLE ZONES INTERNATIONAL, INC.

 

 

AMENDED AND RESTATED
1993 STOCK INCENTIVE PLAN

 

ARTICLE I

PURPOSE AND EFFECTIVENESS

1.1       Purpose.  The purpose of the Stock Incentive Plan (the “Plan”) is to
promote the success of Multiple Zones International, Inc. (the “Company”), by
providing a method whereby eligible employees of the Company may be awarded
additional remuneration for services rendered and encouraged to invest in
capital stock of the Company, thereby increasing their proprietary interest in
the Company’s businesses, encouraging them to remain in the employ of the
Company, and increasing their personal interest in the continued success and
progress of the Company.  The Plan is also intended to aid in attracting persons
of exceptional ability to become officers and employees of the Company.

 

1.2       Original Effective Date; Amended and Restatement.  The Plan was
originally effective on June 7, 2003.  This document restates the Plan to
consolidate the original terms of the Plan and all amendments to the Plan made
on or before December 16, 1997.

ARTICLE II

DEFINITIONS

2.1       Certain Defined Terms.  Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):

“Administrative Committee” is defined in Section 3.1.

“Affiliate” of the Company means any corporation, partnership, or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

“Agreement” means the stock option agreement, stock appreciation rights
agreement, restricted shares agreement and stock units agreement specified in
Section 10.5, both individually and collectively, as the context may require.

“Approved Transaction” means any of the following transactions consummated with
the approval, recommendation or authorization of the Board:

(a)        any merger, consolidation, statutory or contractual share exchange,
or other transaction to which the Company or any of its Affiliates or
shareholders is a party if, immediately following the transaction, the persons
who held Common Stock (or securities convertible into Common Stock) immediately
prior to the transaction hold less than a majority of the combined Common Equity
of the Company (or if, pursuant to the transaction, shares of Common Stock are
changed or converted into or exchanged for, in whole or part, securities of
another corporation or entity, the combined Common Equity of that corporation or
entity);

 

3

Table of Contents

 

 (b)       any liquidation or dissolution of the Company; and

(c)        any sale, lease, exchange or other transfer not in the ordinary
course of business (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company.

“Award” means grants of Options, SARs, Restricted Shares and/or Stock Units
under this Plan.

“Board” means the Board of Directors of the Company.

“Cause” means, in connection with the Company’s termination of the employment of
a Holder (a) repeated failures to carry out directions of the Board or the
Holder’s supervisors with regard to material matters reasonably consistent with
the Holder’s duties; (b) knowing violation of a state or federal law involving
the commission of a crime against the Company or a felony; (c) misuse of alcohol
or controlled substances; (d) any misrepresentation, deception, fraud or
dishonesty that is materially injurious to the Company; and (e) any act or
omission in willful disregard of the interests of the Company that substantially
impairs the Company’s goodwill, business or reputation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto.  Reference to any specific Code
section shall include any successor section.

“Common Equity” means the capital stock of a corporation (or corresponding
securities of a noncorporate entity) ordinarily, and apart from rights accruing
under special circumstances, having the right to vote in an election for
directors (or for members of the governing body of the noncorporate entity).

“Common Stock” means the Common Stock, no par value, of the Company.  

“Company” means Multiple Zones International, Inc.

“Continuing Option” is defined in Section 10.1(d).

“Control Purchase” means any transaction (or series of related transactions),
consummated without the approval, recommendation or authorization of the Board,
in which any person, corporation or other entity (including any “person” as
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) purchases
any Common Stock (or securities convertible into Common Stock), pursuant to a
tender offer or a request or invitation for tenders (as those terms are defined
in Section 14(d)(l) of the Exchange Act) or otherwise, and thereafter is the
“beneficial owner” (as that term is defined in Rule 13d-3 under the Exchange
Act) of securities of the Company representing at least fifty percent (50%) of
the combined Common Equity of the Company.

4

Table of Contents

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or that has lasted or can be expected to last for
a continuous period of not less than 12 months.

“Disinterested Person” is defined in Section 3.2(b).

“Executive Officer” means any employee of the Company who is an “officer” within
the meaning of Rule 16a-l(f) of the Exchange Act, as amended from time to time,
or any successor rule thereto.

“Equity Securities” has the meaning given that term in Rule 16a-l promulgated
under the Exchange Act, or any successor rule.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto.  Reference to any
specific Exchange Act section shall include any successor section.

“Fair Market Value” on any day means, in the event the Company is public, the
last sales price (or, if no last sales price is reported, the average of the
high bid and low asked prices) for a share of Common Stock on such day (or, if
such day is not a trading day, on the next preceding trading day) as reported on
NASDAQ or, if not reported on NASDAQ, as quoted by the National Quotation Bureau
Incorporated, or if the Common Stock is listed on an exchange, on the principal
exchange on which the Common Stock is listed.  Prior to the time the Company
becomes public, and thereafter for any day the Fair Market Value of a share of
Common Stock is not determinable by any of the foregoing means, the Fair Market
Value on any day shall be determined in good faith by the Administrative
Committee on the basis of such considerations as the Administrative Committee
deems appropriate.

 

5

Table of Contents

“Free Standing SAR” is defined in Section 7.1.

“Good Reason” means, with respect to a Holder, the occurrence in connection with
an Approved Transaction, without the Holder’s express written consent, of one of
the following events or conditions:

(a)        A material reduction in the level of the Holder’s responsibilities
for the Company in comparison to the level thereof at the time of the Approved
Transaction;

(b)        The assignment to the Holder of a job title that is not of comparable
prestige and status within the industry as the Holder’s job title at the time of
the Approved Transaction;

(c)        The assignment to the Holder of any duties inconsistent with the
Holder’s position with the Company at the time of the Approved Transaction,
other than pursuant to the Holder’s promotion by the Company;

(d)        A material reduction in the Holder’s salary level;

(e)        A material reduction in the overall level of employee benefits or
perquisites available to the Holder at the tune of the Approved Transaction, or
the Holder’s right to participate therein, unless such reduction is
nondiscriminatory as to the Holder;

(f)         The Company’s requiring the Holder to be based anywhere more than
fifty (50) miles from the business location to which the Holder normally
reported for work at the tune of the Approved Transaction, other than for
required travel in connection with the business of the Company not significantly
greater than the Holder’s business travel obligations at the time of the
Approved Transaction; or

(g)        Any of the foregoing events and conditions occurring prior to the
Approved Transaction which the Holder reasonably demonstrates was at the request
of a third party or otherwise arose in connection with or in anticipation of the
Approved Transaction.

6

Table of Contents

“Holder” means an employee of the Company who has received an Award under this
Plan.

“Incentive Stock Option” means an Option granted under Article VI that is
intended to be an incentive stock option within the meaning of Section 422 of
the Code.

“NASDAQ” means the National Association of Securities Dealers, Inc. Automated
Quotation System.

“Nonqualified Stock Option” means an Option granted under Article VI that is
designated a nonqualified stock option.

“Option” means any Incentive Stock Option or Nonqualified Stock Option.  

“Plan” is defined in Section 1.1.

“Restricted Shares” means shares of Common Stock or the right to receive shares
of Common Stock, as the case may be, awarded pursuant to Article VIII.

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.

“Retained Distribution” is defined in Section 8.3.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor rule or rules thereto.  References to
paragraphs of Rule 16b-3 shall include the comparable provisions of any
successor rule.

“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of Common Stock.

“Stock Unit” is defined in Section 9.1.  

“Tandem SARs” is defined in Section 7.1.

“10% Shareholder” means a grantee of an Incentive Stock Option under the Plan
who, at the time such Option is granted, owns (or is considered as owning within
the meaning of Section 424 of the Code) stock possessing more than 10% of the
total combined voting power of all classes of capital stock of the Company.

“Transaction Date” is defined in Section 10.1(c)(i).

“Vesting Date” with respect to any Restricted Shares awarded hereunder means the
date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such Award of Restricted Shares pursuant to Article VIII.  If more
than one Vesting Date is designated for an Award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

7

Table of Contents

ARTICLE III

ADMINISTRATION

3.1       Administrative Committee.  The Plan shall be administered by the Board
unless the provisions of Section 3.2 below require that the Plan be administered
by a committee of the Board (the Board, or such committee, if it is
administering the Plan, will be referred to in the Plan as the “Administrative
Committee”).  The Administrative Committee shall select one of its members as
its chairman and shall hold its meetings at such times and places as it shall
deem advisable.  A majority of its members shall constitute a quorum and all
determinations shall be made by a majority of such quorum.  Any determination
reduced to writing and signed by all of the members of the Administrative
Committee shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held.

 

3.2       Alternate Administrative Committee.  Notwithstanding the foregoing
provisions of this Article in, if the Company registers any class of any Equity
Security pursuant to Section 12 of the Exchange Act, the Plan shall, from the
effective date of such registration or July 1, 1996, if later, until six (6)
months after the termination of such registration, be administered as follows:

(a)        If at any time a member of the Board is not a Disinterested Person,
then the Board shall appoint a committee, consisting of two or more of its
members each of whom is a Disinterested Person, to administer this Plan in
accordance with such terms and conditions not inconsistent with this Plan as the
Board may prescribe.  Once appointed, the committee shall continue to serve
until otherwise directed by the Board.  From time to time the Board may increase
the size of the committee and appoint additional members, remove members (with
or without cause) and appoint new members in their place, fill vacancies however
caused, and/or remove all members of the committee and thereafter directly
administer this Plan at any later time when all members of the Board are
Disinterested Persons.  At no time shall a person who is not a Disinterested
Person serve on the committee appointed under this Section 3.2(a), nor shall
such committee at any time have fewer than two members.

 

(b)        The term “Disinterested Person” shall mean a member of the Board who
is not, during the one year prior to service as a member of the Administrative
Committee, or during such service, granted or awarded Equity Securities pursuant
to the Plan or any other plan of the Company or any of its Affiliates, other
than grants or awards that would not prevent such member from being a
“disinterested person” with respect to the Plan for purposes of Rule 16b-3.

 

3.3       Powers.  The Administrative Committee shall have full power and
authority to grant to eligible persons Options under Article VI of the Plan,
SARs under Article VII of the Plan, Restricted Shares under Article VIE of the
Plan and/or Stock Units under Article IX of the Plan; to determine the terms and
conditions (which need not be identical) of all Awards so granted; to interpret
the provisions of the Plan and any Agreements relating to Awards granted under
the Plan; and to supervise the administration of the Plan.  The Administrative
Committee shall have sole authority in the selection of employees of the Company
to whom Awards may be granted under the Plan and in the determination of the
timing, pricing and amount of any such Award, subject only to the express
provisions of the Plan.  In making determinations hereunder, the Administrative
Committee may take into account the nature of the services rendered by the
respective employees, their present and potential contributions to the success
of the Company and such other factors as the Administrative Committee in its
discretion deems relevant, and may consult with, and give such consideration to
the recommendations of, management of the Company as the Administrative
Committee deems desirable.

3.4       Interpretation.  The Administrative Committee is authorized, subject
to the provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable.  Without limiting the generality of the
preceding sentence, such authority shall include the right to determine that a
transaction (or series of related transactions) is not a Control Purchase, even
though literally included within the definition of that term, if the
Administrative Committee determines, in its sole discretion, that the
transaction (or series of related transactions) does not have the effect of
significantly changing or influencing the control of the Company on a permanent
basis.  Each action and determination made or taken pursuant to the Plan by the
Administrative Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all persons.  No
member of the Administrative Committee shall be liable for any action or
determination made or taken by him or the Administrative Committee in good faith
with respect to the Plan.

8

Table of Contents

3.5       Limits on Authority.  Exercise of the foregoing authority by the
Administrative Committee shall be consistent (a) with the intent that all
Incentive Stock Options issued under this Plan be qualified under the terms of
Section 422 of the Code (including any amendments thereto and any similar
successor provision), and (b) if the Company registers any class of any Equity
Security pursuant to Section 12 of the Exchange Act, with the intent that the
Plan be administered in a manner that satisfies the conditions of Rule
16b-3(c)(2)(i) under the Exchange Act (including any amendments thereto and any
similar successor provision) so that the grant of Awards under this Plan, as
well as all other transactions with respect to the Plan, to Awards granted
thereunder and to any Common Stock acquired upon exercise of Awards, shall, to
the extent possible, be exempt from the operation of Section 16(b) of the
Exchange Act.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1       Number of Shares.  Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock with respect to which Awards may be
granted during the term of the Plan shall be one million six hundred fifty
thousand (1,650,000) shares.  Awards with respect to such shares of Common Stock
may be made in the form of Options, SARs, Restricted Shares and/or Stock
Units.  Except for Tandem SARS granted pursuant to Article VII, once an Award in
a particular form has been made with respect to a share of Common Stock, Awards
with respect to such share may not thereafter be made in any other form unless,
in accordance with the last sentence of this Section 4.1, the share again
becomes available for purposes of the Plan.  Shares of Common Stock will be made
available from the authorized but unissued shares of the Company or from shares
reacquired by the Company.  The shares of Common Stock subject to (i) any Award
granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of Free Standing SARs granted under the
Plan that shall be exercised for cash, and (iii) any Award of Restricted Shares
or Stock Units that shall be forfeited prior to becoming vested (provided that
the Holder received no benefits of ownership of such Restricted Shares or Stock
Units other than voting rights and the accumulation of Retained Distributions),
shall again be available for purposes of the Plan.

4.2       Adjustments.  If the Company subdivides its outstanding shares of
Common Stock into a greater number of shares of Common Stock (by stock dividend,
stock split, reclassification or otherwise) or combines its outstanding shares
of Common Stock into a smaller number of shares of Common Stock (by reverse
stock split, reclassification or otherwise), or if the Administrative Committee
determines, in its sole discretion, that any stock dividend, extraordinary cash
dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock, or other similar corporate event (including mergers or
consolidations other than those which constitute Approved Transactions) affects
the Common Stock such that an adjustment is required in order to preserve the
benefits or potential benefits intended to be made available under this Plan,
then the Administrative Committee shall, in its sole discretion and in such
manner as the Administrative Committee may deem equitable and appropriate, make
such adjustments to any or all of (i) the number and kind of shares that
thereafter may be awarded, optioned, or otherwise made subject to the benefits
contemplated by the Plan, (ii) the number and kind of shares subject to
outstanding Awards, and (iii) the purchase or exercise price and the relevant
appreciation base with respect to any of the foregoing; provided, however, that
the number of shares subject to any Award shall be always a whole number.  No
adjustment shall be made under this Section 4.2 on account of the share dividend
approved by the Board simultaneously with its approval of this Plan.  The
Administrative Committee may, if deemed appropriate, provide for a cash payment
to any Holder of an Award in connection with any adjustment made pursuant to
this Section 4.2.

9

Table of Contents

ARTICLE V

ELIGIBILITY

5.1       General.  The persons who shall be eligible to participate in the Plan
and to receive Awards under the Plan shall be such employees (including officers
and, subject to Section 5.2, directors who are also employees) of the Company as
the Administrative Committee shall select.  Awards may be made to employees who
hold or have held Awards under this Plan or any similar or other awards under
any other plan of the Company or any of its Affiliates.

5.2       Ineligibility.  No member of the Administrative Committee, while
serving as such, shall be eligible to receive an Award.

ARTICLE VI

STOCK OPTIONS

6.1       Grant of Options.  Subject to the limitations of the Plan, the
Administrative Committee shall designate from time to time those eligible
employees to be granted Options, the time when each Option shall be granted to
such eligible employees, the number of shares subject to such Option, whether
such Option is an Incentive Stock Option or a Nonqualified Stock Option and,
subject to Section 6.2, the purchase price of the shares of Common Stock subject
to such Option.  Subject to the provisions of the Plan, the same person may
receive Incentive Stock Options and Nonqualified Stock Options at the same time
and pursuant to the same Agreement, provided that Incentive Stock Options and
Nonqualified Stock Options are clearly designated as such.

6.2       Option Price.  The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Administrative Committee and may be
more than, less than or equal to the Fair Market Value of the Common Stock as of
the date the Option is granted; provided, however, that the exercise price of an
Incentive Stock Option shall be (i) at least 110% of the Fair Market Value of
the Common Stock subject thereto as of the date of grant, if such Incentive
Stock Option is being granted to a 10% Shareholder, and (ii) at least 100% of
the Fair Market Value of the Common Stock subject thereto as of the date of
grant, if such Incentive Stock Option is being granted to any other person.

6.3       Limitations on Grants.

(a)        Annual Limitation on Grants of Incentive Stock Options.  The
aggregate Fair-Market Value of the shares of Common Stock with respect to which,
during any calendar year, one or more Incentive Stock Options under this Plan
(and/or one or more options under any other plan maintained by the Company or
any of its Affiliates for the granting of options intended to qualify under
Section 422 of the Code) become exercisable for the first time by a Holder shall
not exceed $100,000 (said value to be determined as of the respective dates on
which the options are granted to the Holder).  If (i) a Holder holds one or more
Incentive Stock Options under this Plan (and/or one or more options under any
other plan maintained by the Company or any of its Affiliates for the granting
of options intended to qualify under Section 422 of the Code), and (ii) the
aggregate Fair Market Value of the shares of Common Stock with respect to which,
during any calendar year, such options become exercisable for the first time
exceeds $100,000 (said value to be determined as provided above), then such
option or options are intended to qualify under Section 422 of the Code with
respect to the maximum number of such shares as can, in light of the foregoing
limitation, be so qualified, with the shares so qualified to be the shares
subject to the option or options earliest granted to the Holder.  If an Option
that would otherwise qualify as an Incentive Stock Option becomes exercisable
for the first time in any calendar year for shares of Common Stock that would
cause such aggregate Fair Market Value to exceed $100,000, then the portion of
the Option in respect of such shares shall be deemed to be a Nonqualified Stock
Option.

 

10

Table of Contents

 

(b)        Annual Limitation on Grants Following Exchange Act Registration.  If
the Company registers any class of any Equity Security pursuant to Section 12 of
the Exchange Act, then, from the effective date of the registration until six
(6) months after the termination of the registration, the number of shares
subject to one or more Options granted during any calendar year to an Eligible
Person shall not exceed one hundred fifty thousand (150,000).

 

6.4       Term of Options.  Subject to the provisions of the Plan with respect
to death, retirement and termination of employment, the term of each Option
shall be for such period as the Administrative Committee shall determine as set
forth in the applicable Agreement, but not more than (i) five (5) years from the
date of grant in the case of Incentive Stock Options held by 10% Shareholders
and (ii) ten (10) years from the date of grant in the case of all other Stock
Options.

6.5       Exercise of Options.  An Option granted under the Plan shall become
(and remain) exercisable during the term of the Option to the extent provided in
the applicable Agreement and this Plan and, unless the Agreement otherwise
provides, may be exercised to the extent exercisable, in whole or in part, at
any time and from time to time during such term; provided, however, that
subsequent to the grant of an Option, the Administrative Committee, at any time
before complete termination of such Option, may accelerate the time or times at
which such Option may be exercised in whole or in part (without reducing the
term of such Option).

6.6       Manner of Exercise.

(a)        Form of Payment.  An Option shall be exercised by written notice to
the Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Administrative Committee may establish from time to time.  The method or methods
of payment of the purchase price for the shares to be purchased upon exercise of
an Option and of any amounts required by Section 10.10 shall be determined by
the Administrative Committee and may consist of (i) cash, (ii) check,
(iii) promissory note, (iv) whole shares of Common Stock already owned by the
Holder, (v) the withholding of shares of Common Stock issuable upon exercise of
the Option, (vi) the delivery, together with a properly executed exercise
notice, of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the purchase price,
(vii) any combination of the foregoing methods of payment, or (viii) such other
consideration and method of payment as may be permitted for the issuance of
shares under applicable securities and other laws.  The permitted methods or
methods of payment of the amounts payable upon exercise of an Option, if other
than in cash, shall be set forth in the applicable Agreement and may be subject
to such conditions as the Administrative Committee deems appropriate.  Without
limiting the generality of the foregoing, if a Holder is permitted to elect to
have shares of Common Stock issuable upon exercise of an Option withheld to pay
all or any part of the amounts payable in connection with such exercise, then
the Administrative Committee shall have the sole discretion to approve or
disapprove such election, which approval or disapproval shall be given after
such election is made, and the making of such election (including the related
exercise of the Option) shall (to the extent necessary) comply with the
requirements for exemptive relief under Rule 16b-3, including, to the extent
necessary and without limitation, paragraphs (e)(3) and (e)(4) thereof.

 

11

Table of Contents

(b)        Value of Shares.  Shares of Common Stock delivered in payment of all
or any part of the amounts payable in connection with the exercise of an Option,
and shares of Common Stock withheld for such payment, shall be valued for such
purpose at their Fair Market Value as of the exercise date.

 

(a)        Issuance of Shares.  The Company shall effect the issuance of the
shares of Common Stock purchased under the Option as soon as practicable after
the exercise thereof and payment in full of the purchase price therefor and of
any amounts required by Section 10.10, and within a reasonable time thereafter
such issuance shall be evidenced on the books of the Company.  No Holder or
other person exercising an Option shall have any of the rights of a shareholder
of the Company with respect to shares of Common Stock subject to an Option
granted under the Plan until due exercise and full payment has been made.  No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such due exercise and full payment.

 

(b)        Legend.  The Holder consents to the placement of a legend on the
Certificate for his or her shares, which legend shall be in form substantially
as follows:

 

NOTICE:   TRANSFER AND OTHER RESTRICTIONS

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES ACT
(COLLECTIVELY, THE “SECURITIES LAWS”).  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS
THE SHARES (I) ARE REGISTERED UNDER THE SECURITIES LAWS, OR (II) ARE EXEMPT FROM
REGISTRATION UNDER THE SECURITIES LAWS AND THE CORPORATION IS PROVIDED AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

THE SHARES ARE ALSO SUBJECT TO RESTRICTIONS ON TRANSFER, AND MAY BE SUBJECT TO
REPURCHASE BY THE CORPORATION, PURSUANT TO THE PROVISIONS OF THE CORPORATION’S
1993 STOCK INCENTIVE PLAN AND/OR AN OPTION AGREEMENT BETWEEN THE HOLDER AND THE
CORPORATION.  INFORMATION CONCERNING THESE RESTRICTIONS MAY BE OBTAINED FROM THE
CORPORATION OR ITS LEGAL COUNSEL.

 

12

Table of Contents

6.7       Nontransferability.  Options shall not be transferable other than by
will or the laws of descent and distribution, and Options may be exercised
during the lifetime of the Holder thereof only by such Holder (or his or her
court appointed legal representative).

6.8       Right of Repurchase.

(a)        If so specified by the Administrative Committee at the time an Option
is granted, the Company shall have the right, but shall not be required, to
repurchase from a Holder all or part of the shares of Common Stock acquired by
such Holder upon exercise of the Option.  Such right shall be exercisable at any
time and from time to time during the period commencing on the date of
termination of the Holder’s employment with the Company for any reason other
than death or Disability and continuing for a period of one (1) year
thereafter.  Such right shall apply to all shares acquired by such Holder upon
exercise of the Option, regardless of whether acquired before or after the
termination of employment.  The Company’s right of repurchase under this
Section 6.8 shall be deemed exercised upon delivery of written notice of such
exercise to the Holder, specifying the number of shares to be repurchased and
the effective date of such repurchase, which date shall not be earlier than the
date of such notice nor later than the date of termination of the Company’s
right of repurchase.  With respect to each share to be repurchased, the
repurchase price shall be the Fair Market Value of such share as of the
effective date of such repurchase, except as otherwise provided in
Section 6.8(b).

 

(b)        If, through the effective date of repurchase described in
Section 6.8(a), the Holder has acquired through exercise of an Option a number
of shares of Common Stock in excess of the product of the applicable percentage,
as set forth in the table below, times the total number of shares subject to the
Option at the time it was originally granted to the Holder (the “Excess
Shares”), then the repurchase price for each of such Excess Shares that the
Company elects to repurchase in the manner provided in Section 6.8(a) shall be
the option price paid to acquire such share.  The applicable percentage shall be
based on the time elapsed between (i) the Holder’s initial date of hire, or such
other date as may be specified by the Administrative Committee at the time the
Option is granted to the Holder (such initial date of hire or other date shall
be referred to below as the “Computation Date”), and (ii) the date on which the
employment of the Holder terminates, as follows:

 

13

Table of Contents

 

Time Elapsed Since

Computation Date

Applicable

Percentage

 

 

Less than one (1) year

                 0%

 

 

At least one (1) but

 

      less than two (2) years

               20%

 

 

At least two (2) but

 

      less than three (3) years

               40%

 

 

At least three (3) but

 

      less than four (4) years

               60%

 

 

At least four (4) but

 

      less than five (5) years

               80%

 

 

 

In the event the Company exercises its right under Section 6.8(a) to repurchase
less than all the shares held by the Holder, the shares repurchased shall be
deemed to be Excess Shares, to the extent thereof.

(c)        Any right of repurchase of the Company under this Section 6.8 shall
terminate upon the occurrence of a Control Purchase or an Approved Transaction
(other than an Approved Transaction in connection with which the Administrative
Committee determines, in accordance with the last sentence of Section 10.1(b),
that Options otherwise subject to such right of repurchase will not vest or
become exercisable on an accelerated basis and/or will not terminate if not
exercised prior to consummation of the Approved Transaction).

 

6.9       Delegation to Executive Officer of Authority to Grant Options.  The
Board or the Administrative Committee may delegate to an Executive Officer the
authority to determine from time to time (a) the persons to whom Options are to
be granted; (b) the number of shares of Common Stock for which the Options are
exercisable and the purchase price of such shares; (c) whether the Options are
Incentive Stock Options or Nonqualified Stock Options; and (d) all of the other
terms and conditions (which need not be identical) of the Options; provided,
however, that (i) the authority delegated to the Executive Officer under this
Section 6.9 shall not exceed that of the Administrative Committee under the
foregoing provisions of this Article 6 and shall be subject to such limitations,
in addition to those specified in this Section 6.9, as may be specified by the
Board or the Administrative Committee at the lime of delegation; (ii) the
Executive Officer may not be delegated authority under this Section 6.9 to grant
any Option to any person who is an Executive Officer or a director of the
Company at the time of the grant; (iii) the purchase price of each share of
Common Stock under an Option granted under this Section 6.9 shall not be less
than the Fair Market Value of such share on the date of grant of the Option; and
(iv) the Executive Officer shall promptly provide a report to the Administrative
Committee of each person to whom an Option has been granted under this
Section 6.9 and the material terms and conditions of the Option.

 

14

Table of Contents

ARTICLE VII

SARS

7.1       Grant of SARs.  Subject to the limitations of the Plan, SARs may be
granted by the Administrative Committee to such eligible employees in such
numbers and at such times during the term of the Plan as the Administrative
Committee shall determine.  An SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
shares of Common Stock subject to the related Option (a “Tandem SAR”) or may be
granted separately to an eligible employee (a “Free Standing SAR”).  Subject to
the limitations of the Plan, SARs shall be exercisable in whole or in part upon
notice to the Company upon such terms and conditions as are provided in the
Agreement.

7.2       Tandem SARs.  A Tandem SAR may be granted either concurrently with the
grant of the related Option or (if the related Option is a Nonqualified Stock
Option) at any time thereafter prior to the complete exercise, termination,
expiration or cancellation of such related Option.  Tandem SARs shall be
exercisable only at the time and to the extent that the related Option is
exercisable (and may be subject to such additional limitations on exercisability
as the Agreement may provide), and in no event after the complete termination or
full exercise of the related Option.  Upon the exercise of Tandem SARs, the
related Option shall be considered to have been exercised to the extent of the
number of shares of Common Stock with respect to which such Tandem SARs are
exercised for purposes of determining the number of shares of Common Stock that
remain subject to such related Option and for purposes of determining the number
of shares of Common Stock in respect of which other Awards may be granted.  Upon
the exercise or termination of the related Option, the Tandem SARs with respect
thereto shall be canceled automatically to the extent of the number of shares of
Common Stock with respect to which the related Option was so exercised or
terminated.  Subject to the limitations of the Plan, upon the exercise of a
Tandem SAR, the Holder thereof shall be entitled to receive from the Company,
for each share of Common Stock with respect to which the Tandem SAR is being
exercised, consideration (in the form determined as provided in Section 7.4)
equal in value to the excess of the Fair Market Value of a share of Common Stock
on the date of exercise over the related Option purchase price per share;
provided, however, that the Administrative Committee may, in any Agreement
granting Tandem SARs, provide that the appreciation realizable upon exercise
thereof shall be measured from a base higher than the related Option purchase
price.

7.3       Free Standing SARs.  Free Standing SARs shall be exercisable at the
time, to the extent and upon the terms and conditions set forth in the
applicable agreement.  The base price of a Free Standing SAR shall be not less
than 100% of the Fair Market Value of the Common Stock on the date of grant of
the Free Standing SAR.  Subject to the limitations of the Plan, upon the
exercise of a Free Standing SAR, the Holder thereof shall be entitled to receive
from the Company, for each share of Common Stock with respect to which the Free
Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a share of Common Stock on the date of exercise over the base price per share
of such Free Standing SAR.

15

Table of Contents

7.4       Consideration.  The consideration to be received upon the exercise of
an SAR by the Holder shall be paid in cash, shares of Common Stock (valued at
Fair Market Value on the date of exercise of such SAR) or a combination of cash
and shares of Common Stock as specified in the Agreement, or, if so provided in
the Agreement, either as determined by the Administrative Committee in its sole
discretion or as elected by the Holder, provided that the Administrative
Committee shall have the sole discretion to approve or disapprove the election
by a Holder to receive cash in full or partial settlement of an SAR, which
approval or disapproval shall be given after such election is made.  The
Company’s obligation arising upon the exercise of an SAR may be paid currently
or on a deferred basis with such interest or earnings equivalent as the
Administrative Committee may determine.  No fractional shares of Common Stock
shall be issuable upon exercise of an SAR and, unless otherwise provided in the
applicable Agreement, the Holder will receive cash in lieu of fractional
shares.  The election by a Holder to receive cash in full or partial settlement
of an SAR, as well as the expertise by the Holder of an SAR for cash, shall (to
the extent necessary) comply with the requirements for exemptive relief under
Rule 16b-3, including, to the extent necessary and without limitation,
paragraphs (e)(3) and (e)(4) thereof.  Unless the Administrative Committee shall
otherwise determine, to the extent a Free Standing SAR is exercisable, it will
be exercised automatically for cash on its expiration date.

 

7.5       Limitations.  The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR as
the Administrative Committee may determine, including, without limitation, a
consideration that the SAR may be exercised only in accordance with rules and
regulations adopted by the Administrative Committee from time to time.  Unless
otherwise so provided in the applicable Agreement, any such limit relating to a
Tandem SAR shall not restrict the exercisability of the related Option.  Such
rules and regulations may govern the right to exercise SARs granted prior to the
adoption or amendment of such rules and regulations as well as SARs granted
thereafter.

 

7.6       Exercise.  For purposes of this Article VII, the date of exercise of
an SAR shall mean the date on which the Company shall have received notice from
the Holder of the SAR of the exercise of such SAR.

 

7.7       Nontransferability.  SARs shall not be transferable other than by will
or by the laws of descent and distribution and SARs may be exercised during the
lifetime of the Holder thereof only by such Holder (or his or her court
appointed legal representative).

 

16

Table of Contents

ARTICLE VIII

RESTRICTED SHARES

8.1       Grant.  Subject to the limitations of the Plan, the Administrative
Committee shall designate those eligible employees to be granted awards of
Restricted Shares, shall determine the time when each such Award shall be
granted and whether shares of Common Stock covered by awards of Restricted
Shares will be issued at the beginning or the end of the Restriction Period, and
shall designate (or set forth the basis for determining) the Vesting Date or
Vesting Dates for each Award of Restricted Shares and may prescribe other
restrictions, terms and conditions applicable to such Restricted Shares in
addition to those provided in the Plan.  The Administrative Committee shall
determine the price, if any, to be paid by the Holder for the Restricted Shares;
provided, however, that the issuance of Restricted Shares shall be made for at
least the minimum consideration necessary to permit such Restricted Shares to be
deemed fully paid and nonassessable.  All determinations made by the
Administrative Committee pursuant to this Section 8.1 shall be specified in the
Agreement.

 

8.2       Issuance of Restricted Shares at Beginning of the Restriction
Period.  If shares of Common Stock are issued at the beginning of the
Restriction Period, the stock certificate or certificates representing such
Restricted Shares shall be registered in the name of the Holder to whom such
Restricted Shares shall have been awarded.  During the Restriction Period,
certificates  representing  the Restricted Shares and any securities
constituting Retained Distributions shall bear a restrictive legend to the
effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
applicable Agreement.  Such certificates shall remain in the custody of the
Company and the Holder shall deposit with the company stock powers or other
instruments of assignment, each endorsed in blank, so as to permit retransfer to
the Company of all or any portion of the Restricted Shares and any securities
constituting Retained Distributions that shall be forfeited or otherwise not
become vested in accordance with the Plan and the applicable Agreement.

 

8.3       Restrictions.  Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of Common
Stock for all corporate purposes.  The Holder will have the right to vote such
Restricted Shares, to receive and retain dividends and distributions paid or
distributed on such Restricted Shares and to exercise all other rights, powers
and privileges of a Holder of Common Stock with respect to such Restricted
Shares; except, that, (a) the Holder will not be entitled to delivery of the
stock certificate or certificates representing such Restricted Shares until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled or waived; (b) the Company will
retain custody of the stock certificate or certificates representing the
Restricted Shares during the Restriction Period as provided in Section 8.2;
(c) other than such dividends and distributions as the Administrative Committee
may in it sole discretion designate, the Company will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (d) the Holder may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the restricted
Shares or any Retained Distributions or his interest in any of them during the
Restriction Period; and (e) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Administrative Committee with respect
to any Restricted Shares or Retained Distributions will cause a forfeiture of
such Restricted Shares and any Retained Distributions with respect thereto.

 

17

Table of Contents

8.4       Issuance of Stock at End of the Restriction Period.  Restricted Shares
issued at the end of the Restriction Period shall not constitute issued and
outstanding shares of Common Stock and the Holder shall not have any of the
rights of a shareholder with respect to the shares of Common Stock covered by
such an Award of Restricted Shares, in each case until such shares shall have
been issued to the Holder at the end of the Restriction Period.

 

8.5       Cash Awards.  In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares at any time after such Restricted Shares shall have become
vested.  Such cash awards shall be payable in accordance with such additional
restrictions, terms and conditions as shall be prescribed by the Administrative
Committee in the Agreement and shall be in addition to any other salary,
incentive, bonus or other compensation payments that such Holder shall be
otherwise entitled or eligible to receive from the Company.

 

8.6       Completion of Restriction Period.  On the Vesting Date with respect to
each Award of Restricted Shares, and the satisfaction of any other applicable
restrictions, terms and conditions (a) all or the applicable portion of such
Restricted Shares shall become vested, (b) any Retained Distributions with
respect to such Restricted Shares shall become vested to the extent that the
Restricted Shares related thereto shall have become vested and (c) any cash
award to be received by the Holder with respect to such Restricted Shares shall
become payable, all in accordance with the terms of the applicable
Agreement.  Any such Restricted Shares or Retained Distributions that shall not
become vested shall be forfeited to the Company and the Holder shall not
thereafter have any rights (including dividend and voting rights) with respect
to such Restricted Shares or Retained Distributions that shall have been so
forfeited.  The Administrative Committee may, in its discretion, provide that
the delivery of any Restricted Shares or Retained Distributions that shall have
become vested, and payment of any cash awards that shall have become payable,
shall be deferred until such date or dates as the recipient may elect.  Any
election of a recipient pursuant to the preceding sentence shall be filed in
writing with the Administrative Committee in accordance with such rules and
regulations, including any deadline for the making of such an election, as the
Administrative Committee may provide.

 

18

Table of Contents

ARTICLE IX

STOCK UNITS

9.1       Grant.  In addition to granting awards of options, SARs and Restricted
Shares, the Administrative Committee shall have authority to grant to eligible
employees awards of units, the value of which is based, in whole or in part, on
the Fair Market Value of the Common Stock (“Stock Units”).  Subject to the
provisions of the Plan, including any rules established pursuant to Section 9.2,
Awards of Stock Units shall be subject to such terms, restrictions, conditions,
vesting requirements and payment rules as the Administrative Committee may
determine in its sole discretion, which need not be identical for each
Award.  The determinations made by the Administrative Committee pursuant to this
Section 9.1 shall be specified in the applicable Agreement.

 

9.2       Rules.  The Administrative Committee may, in its sole discretion,
establish any or all of the following rules for application to an Award of Stock
Units:

 

(a)        Any shares of Common Stock that are part of an Award of Stock Units
may not be assigned, sold, transferred, pledged or otherwise encumbered prior to
the date on which the shares are issued, or if later, the date provided by the
Administrative Committee at the time of the Award.

 

(b)        Such Awards may provide for the payment of cash consideration by the
person to whom such Award is granted or provide that the Award, and Common Stock
to be issued in connection therewith, if applicable, shall be delivered without
the payment of cash consideration; provided, however, that the issuance of any
shares of Common Stock in connection with an Award of Stock Units shall be for
at least the minimum consideration necessary to permit such shares to be deemed
fully paid and nonassessable.

 

(c)        Awards of Stock Units may relate in whole or in part to performance
or other criteria established by the Administrative Committee at the time of the
grant.

 

(d)        Awards of Stock Units may provide for deferred payment schedules,
vesting over a specified period of employment, elections by the employee to
defer payment of the Award, or the lifting of restrictions on the Award, if any.

 

(e)        In such circumstances as the Administrative Committee may deem
advisable, the Administrative Committee may waive or otherwise remove, in whole
or in part, any restrictions or limitations to which a Stock Unit Award was made
subject at the time of grant.

 

19

Table of Contents

ARTICLE X

GENERAL PROVISIONS

10.1     Certain Events.  The provisions of this Section 10.1 shall apply to all
Awards, except to the extent that one or more Agreements expressly provide
otherwise.

 

(a)        Death or Disability.  Upon the death or Disability of the Holder of
an Award:  (i) in the case of an Option or SAR, the Award shall become fully
vested and exercisable for all of the shares under the Award; (ii) in the case
of Restricted Shares, the Restriction Period applicable to the Award shall
expire and all of the Restricted Shares and any related Retained Distributions
shall vest and any cash amounts payable pursuant to the Agreement evidencing the
Award shall be adjusted in such manner as may be provided in the Agreement; and
(iii) in the case of Stock Units, the Award shall become fully vested and
exercisable for all of the Stock Units under the Award.

 

(b)        Control Purchase.  Effective upon a Control Purchase, if the Holder
of an Award is in the employ of the Company at that time: (i) in the case of an
Option or SAR, the Award shall become fully vested and exercisable for all of
the shares under the Award; (ii) in the case of Restricted Shares, the
Restriction Period applicable to the Restricted Shares shall expire and all of
the Restricted Shares and any related Retained Distributions shall vest and any
cash amounts payable pursuant to the Agreement evidencing the Award shall be
adjusted in such manner as may be provided in the Agreement; and (iii) in the
case of Stock Units, the Award shall become fully vested and exercisable for all
of the Stock Units under the Award.

 

(c)        Approved Transaction.  The following provisions shall apply if an
Approved Transaction occurs:

 

20

Table of Contents

(i)         The Company shall provide each Holder with notice of the pendency of
the Approved Transaction at least fifteen (15) days prior to the expected date
of consummation thereof (the date on which the Approved Transaction is
consummated will be referred to as the “Transaction Date”).

 

(ii)          Effective immediately prior to the Transaction Date, if at that
time the Holder of an Award is in the employ of the Company and has been in the
employ of the Company for at least one (1) year:

 

(A)       in the case of an Option or SAR, the Award shall become vested and
exercisable for the number of shares for which the Award would have been
exercisable if the Holder had remained in the employ of the Company until —

 

(I)        the first (1st) anniversary of the Transaction Date, if the Holder on
the Transaction Date has been in the employ of the Company for less than two (2)
years; or

 

(II)       the second (2nd) anniversary of the Transaction Date, if the Holder
on the Transaction Date has been in the employ of the Company for at least two
(2) years but less than three (3) years; and the Award shall become fully vested
and exercisable for all of the shares under the Award if the Holder on the
Transaction Date has been in the employ of the Company for at least three (3)
years;

(B)       in the case of Restricted Shares, the Restriction Period applicable to
the Award shall expire and all of the Restricted Shares and any related Retained
Distributions shall vest and any cash amounts payable pursuant to the Agreement
evidencing the Award shall be adjusted in such manner as may be provided in the
Agreement; and

 

(C)       in the case of Stock Units, the Award shall become vested and
exercisable for the number of Stock Units for which the Award would have been
exercisable if the Holder had remained in the employ of the Company until —

 

(I)        the first (1st) anniversary of the Transaction Date, if the Holder on
the Transaction Date has been in the employ of the Company for less than two (2)
years; or

 

(II)       the second (2nd) anniversary of the Transaction Date, if the Holder
on the Transaction Date has been in the employ of the Company for at least two
(2) years but less than three (3) years; and the Award shall become fully vested
and exercisable for all of the Stock Units under the Award if the Holder on the
Transaction Date has been in the employ of the Company for at least three (3)
years.

 

Following notice of the Approved Transaction, any exercise of the Option or SAR,
and any tender of any amount required as a condition to receipt of benefits
under the Stock Units, may be contingent upon consummation of the Approved
Transaction, if so elected by the Holder in the notice of exercise or tender,
and shall be contingent upon such consummation with respect to any portion of
the Award that will only become vested and exercisable immediately prior to such
consummation.

21

Table of Contents

(iii)       Upon consummation of the Approved Transaction, all Awards shall
terminate.

 

(iv)       Section 10ii(c)(ii);and Section 10.l(c)(iii) shall not apply to an
Award, if the Administrative Committee determines, in its sole discretion, that
the Company or another party to the Approved Transaction has made equitable and
appropriate provision for continuation of the Award, or for replacement of the
Award with a new award on terms which are, as nearly as practicable, the
financial equivalent of the Award (taking into account the consideration that
holders of Common Stock will receive in the Approved Transaction).  An equitable
and appropriate replacement of an Award shall include, but not be limited to,
the making of a cash payment to the Holder, in cancellation of the Award, of
such amount as the Administrative Committee determines, in its sole discretion,
represents the value the Award would then have if it were fully vested and
exercisable and free of restrictions.

 

(d)        Termination After Certain Approved Transactions.  If, in connection
with an Approved Transaction in which the Company or another party to the
Approved Transaction makes equitable and appropriate provision, in the manner
contemplated by Section 10.1(c)(iv), for continuation of one or more Options, or
for replacement of one or more Options with one or more new options (any Option
so continued or replaced shall be referred to as a “Continuing Option”), then,
if the Company terminates the employment of the Holder of a Continuing Option
without Cause within a period of eighteen (18) months following the Transaction
Date, or if the Holder voluntarily terminates his or her employment with the
Company for Good Reason during such period, then (A) all Continuing Options held
by the Holder shall become fully vested and exercisable for all of the shares
thereunder; (B) all restrictions under the Plan or any Agreement with respect to
Common Stock issued pursuant to the exercise of any such Continuing Option
(other than restrictions on transfer under federal and applicable state
securities laws), including but not limited to contractual restrictions on
transfer, rights of repurchase or first refusal in favor of the Company and
restrictions on certificates for the Common Stock (other than restrictions on
certificates designed to promote compliance with federal and applicable state
securities laws) shall automatically terminate; and (C) each such Continuing
Option shall remain exercisable until a period of eighteen (18) months has
elapsed following the Transaction Date or until the date on which the Continuing
Option would have expired if the employment of the Holder had not terminated,
whichever occurs first.  For purposes of this Section 10.1(d), the term
“Company” shall include another party to the Approved Transaction.

 

10.2         Termination of Employment.

 

(a)        General.  If a Holder’s employment shall terminate prior to the
complete exercise of an Option or SAR (or deemed exercise thereof, as provided
in Section 7.2) or during the Restriction Period with respect to any Restricted
Shares or prior to the vesting or complete exercise of any Stock Units, then
such Option, SAR or Stock Unit shall thereafter be exercisable, and the Holder’s
rights to any unvested Restricted Shares, Retained Distributions, and cash
amounts and any such unvested Stock Units shall (except as otherwise provided in
Section 10.1) thereafter vest, solely to the extent provided in the applicable
Agreement; provided, however, that (i) no Option or SAR may be exercised after
the scheduled expiration date thereof; (ii) if the Holder’s employment
terminates by reason of death or Disability, the Option or SAR shall remain
exercisable for a period of at least six months following such termination (but
not later than the scheduled expiration of such Option or SAR); and (iii) any
termination by the Company for Cause will be treated in accordance with the
provisions of Section 10.2(b).

 

(b)        Termination for Cause.  If a Holder’s employment is terminated for
Cause during the Restriction Period with respect to Restricted Shares, or prior
to the exercise of an Option or SAR, or prior to the vesting or exercise of
Stock Units, then (i) all Options and SARs and all unvested or unexercised Stock
Units held by the Holder shall immediately terminate, and (ii) the Holder’s
rights to all Restricted Shares and Retained Distributions, and to any cash
amounts payable in connection therewith, shall immediately terminate.

 

22

Table of Contents

(c)        Miscellaneous.  The Administrative Committee may determine whether
any given leave of absence constitutes a termination of employment; provided,
however, that for purposes of the Plan—

 

(i)         a leave of absence, duly authorized in writing by the Company for
military service or sickness, or for any other purpose approved by the Company
if the period of such leave does not exceed ninety (90) days, and

 

(ii)        a leave of absence in excess of ninety (90) days, duly authorized in
writing by the Company, provided the employee’s right to reemployment is
guaranteed either by statute or by contract— shall not be deemed a termination
of employment.  Awards made under the Plan shall not be affected by any change
of employment so long as the Holder continues to be an employee of the Company.

 

10.3     Right of Company to Terminate Employment.  Nothing contained in the
Plan or in any Award, and no action of the Company or the Administrative
Committee with respect thereto, shall confer or be construed to confer on any
Holder any right to continue in the employ of the Company or interfere in any
way with the right of the Company to terminate the employment of the Holder at
any time, with or without cause; subject, however, to the provisions of any
employment agreement between the Holder and the Company.

 

10.4     Nonalienation of Benefits.  No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge the same shall be void.  No right or benefit hereunder shall in any
manner be liable for or subject to the debts, contracts, liabilities or torts of
the person entitled to such benefits.

 

23

Table of Contents

10.5     Written Agreement.  Each grant of an Option under the Plan shall be
evidenced by a stock option agreement which shall designate the Options granted
thereunder as Incentive Stock Options or Nonqualified Stock Options; each SAR
shall be evidenced by a stock appreciation rights agreement; each Award of
Restricted Shares shall be evidenced by a restricted shares agreement and each
Award of Stock Units shall be evidenced by a stock units agreement, each in such
form and containing such terms and provisions not inconsistent with the
provisions of the Plan as the Administrative Committee from time to time shall
approve; provided, however, that if more than one type of Award is made to the
same Holder, such Awards may be evidenced by a single agreement with such
Holder.  Each grantee of an Option, SAR, Restricted Shares or Stock Units shall
be notified promptly of such grant, a written agreement shall be executed and
delivered by the Company to the grantee within sixty (60) days after the date
the Administrative Committee approves such grant, and, in the discretion of the
Administrative Committee, such grant of Options, SARs, Restricted Shares or
Stock Units shall terminate if such written agreement is not signed by such
grantee (or his attorney) and delivered to the Company within sixty (60) days
after it is delivered to the grantee.  Any such written agreement may contain
(but shall not be required to contain) such provisions as the Administrative
Committee deems appropriate to  insure that the penalty provisions of
Section 4999 of the Code will not apply to any stock or cash received by the
Holder from the Company.  Any such agreement may be supplemented or amended from
time to time as approved by the Administrative Committee as contemplated by
Section 10.8(b).

 

10.6     Designation of Beneficiaries.  Each employee who shall be granted an
Award under the Plan may designate a beneficiary or beneficiaries and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Administrative Committee on a form to be
prescribed by it, provided that no such designation shall be effective unless so
filed prior to the death of such employee.  If beneficiaries are not designated,
then the beneficiary of all rights of the Holder with respect to any Awards
granted hereunder shall be the Holder’s estate.

 

10.7     Right of First Refusal.  The Agreements may contain such provisions as
the Administrative Committee shall determine to the effect that, if a Holder
elects to sell all or any shares of Common Stock that such Holder acquired upon
the exercise of an Option or SAR or upon the vesting of Restricted Shares or
Stock Units awarded under the Plan, then such Holder shall not sell such shares
unless such Holder shall have first offered in writing to sell such shares to
the Company at Fair Market Value on a date specified in such offer (which date
shall be at least three (3) business days and not more than ten (10) business
days following the date of such offer).  In any such event, certificates
representing shares issued upon exercise of Options or SARs and the vesting of
Restricted Shares or Stock Units shall bear a restrictive legend to the effect
that transferability of such shares are subject to the restrictions contained in
the Plan and the applicable Agreement and the Company may cause the transfer
agent for the Common Stock to place a stop transfer order with respect to such
shares.

 

24

Table of Contents

10.8     Termination and Amendment.

 

(a)        General.  Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date.  The Board or the Administrative Committee
may at any time prior to the tenth anniversary of the Effective Date terminate
the Plan, and may, from time to time, suspend or discontinue the Plan or modify
or amend the Plan in such respects as it shall deem advisable; provided,
however, that any such modification or amendment shall comply with all
applicable laws, applicable stock exchange listing requirements, and applicable
requirements for exemption (to the extent necessary) under Rule
16b-3.  Notwithstanding the foregoing, without further shareholder approval no
modification or amendment to this Plan shall increase the number of shares of
Common Stock subject to the Plan (except as authorized by Article IV), change
the class of persons eligible to receive Awards under the Plan, or otherwise
materially increase the benefits accruing to participants under the Plan.

 

(b)        Modification.  No termination, modification or amendment of the Plan
may, without the consent of the person to whom any Award shall theretofore have
been granted, adversely affect the rights of such person with respect to such
Award.  No modification, extension, renewal or other change in any Award granted
under the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan.  With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 10.8(a)), the
Administrative Committee may amend outstanding Agreements with any Holder,
including, without limitation, any amendment that would (i) accelerate the time
or times at which the Award may be exercised and/or (ii) extend the scheduled
expiration date of the Award.  Without limiting the generality of the foregoing,
the Administrative Committee may, but solely with the Holder’s consent unless
otherwise provided in the Agreement, agree to cancel any Award under the Plan
and issue a new Award in substitution therefor, provided that the Award so
substituted shall satisfy all of the requirements of the Plan as of the date
such new Award is made.  Nothing contained in the foregoing provisions of this
Section 10.08(b) shall be construed to prevent the Administrative Committee from
providing in any Agreement that the rights of the Holder with respect to the
Award evidenced thereby shall be subject to such rules and regulations as the
Administrative Committee may, subject to the express provisions of the Plan,
adopt from time to time, or impair the enforceability of any such provision.

 

10.9     Government and Other Regulations.  The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including,
without limitation, the effectiveness of any registration statement required
under the Securities Act of 1933, and the rules and regulations of any
securities exchange or association on which the Common Stock may be listed or
quoted.  As long as the Common Stock is registered under the Exchange Act, the
Company shall use its reasonable efforts to comply with any legal requirements
(i) to maintain a registration statement in effect under the Securities Act of
1933 with respect to all shares of Common Stock that may be issued to Holders
under the Plan, and (ii) to file in a timely manner all reports required to be
filed by it under the Exchange Act.

 

25

Table of Contents

10.10   Withholding.  The Company’s obligation to deliver shares of Common Stock
or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements.  Federal,
state and local withholding tax due at the time of an Award, upon the exercise
of any Option or SAR or upon the vesting of, or expiration of restrictions with
respect to, Restricted Shares or Stock Units, as appropriate, may, in the
discretion of the Administrative Committee, be paid in shares of Common Stock
already owned by the Holder or through the withholding of shares otherwise
issuable to such Holder, upon such terms and conditions (including, without
limitations, the conditions referenced in Section 6.6) as the Administrative
Committee shall determine.  If the Holder shall fail to pay, or make
arrangements satisfactory to the Administrative Committee for the payment of,
all such federal, state and local taxes, then the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to such Holder an amount equal to any federal, state or local
taxes of any kind required to be withheld by the Company with respect to such
Award.

 

10.11   Separability.  With respect to Incentive Stock Options, if this Plan
does not contain any provision required to be included herein under Section 422
of the Code, such provision shall be deemed to be incorporated herein with the
same force and effect as if such provision had been set out at length herein;
provided, further, that to the extent any Option that is intended to qualify as
an Incentive Stock Option cannot so qualify, such Option, to that extent, shall
be deemed to be a Nonqualified Stock Option for all purposes of the Plan.

 

10.12   Non-Exclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor the submission of the Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options and the awarding of
stock and cash otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

10.13   Exclusion from Pension and Profit-Sharing Computation.  By acceptance of
an Award, unless otherwise provided in the applicable Agreement, each Holder
shall be deemed to have agreed that such Award is special incentive compensation
that will not be taken into account, in any manner, as salary, compensation or
bonus in determining the amount of any payment under any pension, retirement or
other employee benefit plan, program or policy of the Company.  In addition,
each beneficiary of a deceased Holder shall be deemed to have agreed that such
Award will not affect the amount of any life insurance coverage, if any,
provided by the Company on the life of the Holder that is payable to such
beneficiary under any life insurance plan covering employees of the Company.

 

10.14   Unfunded Plan.  The Company shall not be required to segregate any cash
or any shares of Common Stock that may at any time he represented by Awards and
the Plan shall constitute an “unfunded” plan of the Company.  Except as provided
in Article VII with respect to awards of Restricted Shares and except as
expressly set forth in writing, no employee shall have voting or other rights
with respect to shares of Common Stock prior to the issuance of certificates for
such shares.  The Company shall not, by any provisions of the Plan, be deemed to
be a trustee of any Common Stock or any other property, and the liabilities of
the Company to any employee pursuant to the Plan shall be those of a debtor
pursuant to such contract obligations as are created by or pursuant to the Plan,
and the rights of any employee, former employee or beneficiary under the Plan
shall be limited to those of a general creditor of the Company, as the case may
be.

 

26

Table of Contents

10.15   Governing Law.  The Plan shall be governed by, and construed in
accordance with, the laws of the State of Washington.

 

10.16   Accounts.  The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company and
any such delivery or payment shall not be made until the recipient shall have
paid or made satisfactory arrangements for the payment of any applicable
withholding taxes as provided in Section 10.10.

 

10.17   Legends.  In addition to any legend contemplated by Section 6.6(d) or
Section 10.7, each certificate evidencing Common Stock subject to an Award shall
bear such legends as the Administrative Committee deems necessary or appropriate
to reflect or refer to any terms, conditions or restrictions of the Award
applicable to such shares, including, without limitation, any to the effect that
the shares represented thereby may not be disposed of unless the Company has
received an opinion of counsel, acceptable to the Company, that such disposition
will not violate any federal or state securities laws.

 

10.18   Company’s Rights.  The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.

 

27

Table of Contents